Russell, C. ¿T.,
dissenting. I can not concur in the judgment of the superior court denying the petition of Mr. McDuffie for leave to file an information in the nature of a quo warranto in this case; certainty not for the reason upon which the ruling of the majority of the court is based, to wit, that a grand juror is not a public officer. I am of the opinion that the reason why the question has not been heretofore presented to this court rests on the fact that at common law and in the early history of this State there was never any question that a grand juror was a public officer. Certain essentials of the qualifications are stated by the text-book writers to constitute a public office, or the duties of a public officer; but it is not essential that ail of the characteristics which may under differing circumstances unite to create a specific public office must necessarily join to create a public officer, though of a different kind. It is stated in 46 C. J. 928, § 19: “There are numerous criteria which have been resorted to in determining whether a person is an officer, although no single one is in every case conclusive. It is not necessary that all characteristics of an office, or an officer, found in their various definitions, shall be. *239present in order to constitute one an officer.” In 46 C. J. 929-30, § 21, it is said: “The term 'public.office’ embraces the ideas of tenure and of duration or continuance; hence, an important distinguishing characteristic of an officer is that the duties to be performed by him are of a permanent character as opposed to duties which are occasional, transient, and incidental. But it is held that this element is not essential where the other qualifications of officers are present. Public employments are public offices notwithstanding the instability of the tenure by which the incumbent holds.” This court has held that a commercial notary public is a public officer. Smith v. Meador, 74 Ga. 416 (58 Am. R. 438). While the exact question as to whether a grand juror is a public officer has not been ruled by this court, the court has frequently held that the fact that the public duties of one appointed by any branch of government to discharge public functions are restricted to very narrow limits does not prevent such appointee from being a public officer. “Certainly, where an individual has been appointed or elected in a manner prescribed by law, has a designation or title given' him by law, and exercises functions concerning the public, assigned to him by law, he must be regarded as a public officer. It can make no difference whether he be commissioned by the chief executive officer with the authentication of the seal of State or not. Where that is given, it is but evidence of the title to the office. This evidence may in some cases be of greater, and in others of less solemnity.” Bradford v. Justices, 33 Ga. 332, 336, 337. “An office is a public station or employment conferred by the appointment of the government. And any man is a public officer who is appointed by government, and has any duty to perform concerning the public; nor is he any the less a public officer because- his authority or duty is confined to narrow limits.” Polk v. James, 68 Ga. 128, 131. “An individual who has a designation or title given him by law*, and who exercises functions concerning the public, assigned to him by law, is a public officer. . . An office is a public station or employment conferred by the appointment of the government. Any one is a public officer, who is appointed by the government and has any duty to perform concerning the public. Nor does it matter that his authority or duty is confined to very narrow limits.” Templeman v. Jeffries, 172 Ga. 895, 901 (159 S. E. 248). “A public office is the *240right, authority'', and duty created or conferred by law, by which for a given period, either fixed by law or enduring at the pleasure of the creating power, an individual is invested with some portion of the sovereign functions of the government, to be exercised by him for the benefit of the public. The individual so invested is a public officer.” Mechem on Public Offices, § 1. A grand juror is at times at least a quasi-judicial officer. It is expressly provided in the Penal Code (1910), § 896, that should there be presented for investigation by the grand jury a charge that any public official entrusted with public funds has been guilty of malpractice, the grand jury should hear both sides of the case, and should according to its judgment as a judicial tribunal decide whether there shall be a true bill or a no bill returned. Thus in a number of cases the express provision of our law may render the prosecution and conviction of a public officer impossible by a return of two no bills. Since the ordinaries of counties, or the board of county commissioners who take their place in many counties of this State, are directly amenable to the examination, inspection, criticism and accusation of the grand jury, I can not see that they are not officers of the court, officers in behalf of the citizens of the county, and therefore not private officials, but absolutely public officers.